Citation Nr: 1529692	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  11-01 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD) from March 23, 2010 to May 15, 2011.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from December 1988 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which granted entitlement to service connection for posttraumatic stress disorder, effective from March 23, 2010, and which assigned an initial 30 percent disability evaluation.  In a December 2012 rating decision the RO granted a 100 percent rating effective May 16, 2011.  Hence, the increased rating claim at issue is limited to that shown on the title page.

In June 2014 the Board remanded this issue.

The claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.


FINDING OF FACT

From March 23, 2010 to May 15, 2011, the Veteran's posttraumatic stress disorder was manifested by occupational and social impairment, with deficiencies in most areas, but not by total occupational and social impairment.


CONCLUSION OF LAW

The criteria are met to establish a 70 percent but no higher rating for PTSD from March 23, 2010 to May 15, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10; 4.130, Diagnostic Code 9411 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As service connection, an initial rating, and an initial effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA has fulfilled its duty to assist the Veteran with development of this claim, including obtaining VA and private outpatient treatment records and providing VA a compensation examination.  The Veteran did not request a hearing.  In sum, the record reflects that the facts pertinent to the claim have been properly developed.  Accordingly, the Board will adjudicate the claim on the merits.

PTSD

VA's rating schedule provides that psychiatric disorders other than eating disorders, including PTSD, are to be evaluated according to a General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.

The General Rating Formula for Mental Disorders provides that a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, this fact does not make the provided list of symptoms irrelevant.  A veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

The Board finds that entitlement to a 70 percent initial evaluation for PTSD, but no higher, is warranted for the term from March 23, 2010 to May 15, 2011.  In this regard, private mental health treatment records from March 2010 indicate ongoing sleep problems with difficulty falling asleep and frequent intrusive disturbing dreams.  The appellant reported feeling detached from others, a loss of ability to feel emotions, difficulty concentrating, forgetfulness, and feeling hyperalert.  He denied anhedonia, and as well as a diminished interest and participation in activities.  Mental status examination revealed the appellant to be alert, oriented, and to use fluent speech with an appropriate tone and volume.  He was appropriately dressed, but his mood was anxious.  There was no evidence of a psychosis.  The examiner diagnosed posttraumatic stress disorder, and prescribed medication. 

In May 2010 the appellant returned to his private provider and reported that the prescribed medication had no effect.  He reported that he still had bad moods, irritability, nightmares, intrusive thoughts about traumatic combat experiences, flashbacks, and anxiety.  Mental status examination revealed findings similar to those found in March 2010.  

At a May 2010 VA compensation examination the Veteran reported problems with his temper, irritability at work, and being withdrawn.  He reported increasing anxiety with his children, although he was active with them.  The Veteran reported frequent thoughts of suicide as of late, but he denied having a plan or specific intent.  He denied having any thought of hurting others.  The appellant believed that his memory was awful, and he described a history of panic attacks even with his children.  The appellant stated that he was afraid to go to sleep due to nightmares which were present 3 to 4 times per week, that he was nervous all the time, that he had problems sleeping feeling exhausted when he awoke.  He reported a history of striking his spouse, and feeling guilty.  Mental status examination was notable for a mildly dysphoric mood, and moderate anxiety.  The examiner diagnosed posttraumatic stress disorder and assigned a global assessment of functioning score of 60.  

During a June 2010 VA outpatient clinic visit the appellant denied a history of suicidal ideation.  The examining physician's assistant opined that the potential for suicidal behavior was low and the patient was judged not to be at significant risk for self harm.

At a December 2010 private mental health visit the appellant reported feeling very frustrated.  His affect was reactive and his mood congruent.  He expressed the opinion that no one understood.  The impression continued to be posttraumatic stress disorder. 

In January 2011, the appellant was again seen at a VA outpatient clinic where he reported continuing to take psychiatric medication.  He specifically denied suicidal and homicidal ideation.

In this case, the Board finds that after resolving reasonable doubt in the appellant's favor that a 70 percent rating is in order for the period from March 23, 2010 to May 15, 2011.  In this regard, the appellant reported a history of suicidal ideation, hyper vigilance, flashbacks, frequent nightmares, a poor memory, panic attacks even with his children, and striking his wife.  He further reported difficulty at work with coworkers.  While it is true that the record also shows the appellant to be a devoted father who was active in their activities, and while the appellant at times denied a history of suicidal ideation, on balance, the pathology shows that his PTSD caused occupational and social impairment with deficiencies in most areas.  Hence, a 70 percent rating is assigned.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits."). 

The Board finds, however, that the evidence preponderates against entitlement to a 100 percent rating for posttraumatic stress disorder during this period.  In this regard, 38 C.F.R. § 4.130 provides a maximum scheduler 100 percent rating when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  While the record shows that the appellant reported memory problems, at no time did the evidence show a memory deficit so severe that it equated with an inability to recall close relatives, his occupation, or who he was.  There was no evidence of pathology such as a gross impairment in thought processes or communication.  There is no evidence of grossly inappropriate behavior, and the appellant was not persistently in danger of hurting self or others.  The Veteran remained capable of performing activities of daily living.  Hence, a 100 percent rating for posttraumatic stress disorder was not in order. 

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1) in regard to an extraschedular evaluation.  In this case the evidence preponderates against finding that the Veteran's PTSD was so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for psychiatric disability, and attendant symptomatology, is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe his disability and symptomatology.  The Veteran and his representative have not identified any symptoms that are not contemplated in the rating criteria or otherwise alleged that the rating criteria are  inadequate.  Hence, the available schedular evaluation for PTSD is adequate, and the requirements for referral of this case for an extraschedular evaluation are not met.  38 C.F.R. § 3.321(b)(1) .  


ORDER

Entitlement to a 70 percent initial evaluation for PTSD from March 23, 2010 to May 15, 2011 is granted, subject to the law and regulations governing the payment of VA compensation benefits. 


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a total disability evaluation based on individual unemployability due to service connected disorders is "part of," and not separate from, a claim for an increased rating.  Id. at 453.  In light of Rice, the Veteran has raised the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders and further development is in order.

In remanding this issue the Board acknowledges that in a December 2012 rating decision the RO found this claim to be moot because of the award of a 100 percent scheduler rating for PTSD, effective May 16, 2011.  That finding overlooked the possibility of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders from March 23, 2010 to May 15, 2011, as well as the possibility that the appellant's other service connected disorders standing alone prevented substantially gainful employment for the period since May 16, 2011.  See generally, Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Hence, further development is required.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran VCAA notice informing him of the evidence necessary to establish entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  The RO must then adjudicate the claim for a total disability evaluation based on individual unemployability due to service connected disorders for the period from March 23, 2010 to May 15, 2011, as well as after May 15, 2011 due to service connected disorders other than posttraumatic stress disorder.  If the benefit is not granted to appellant's satisfaction, the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders must be returned to the Board following appropriate action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

 This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


